Exhibit 10.1

 

PERSONAL AND CONFIDENTIAL

 

 

November 6, 2020

Mr. Scott Schorer

 

Re: Separation Agreement

 

Dear Scott:

 

This letter affirms the agreement between you (sometimes referred to as
“Employee”), on the one hand, and GI Dynamics, Inc. and its subsidiaries
(collectively, the “Company”), on the other, regarding the terms of your
separation from the Company (hereinafter referred to as the “Agreement”). You
and the Company shall be referred to collectively as the “Parties.”

 

1. Last Day of Employment. Pursuant to this Agreement, your last day of
employment with the Company was November 2, 2020 (“Separation Date”). You were
relieved of all duties, responsibilities and obligations of your employment on
that date.

 

2. Pay and Benefits. The Company will pay you your final wages by the Company’s
next regular pay date, which will include the wages you have earned through the
Separation Date, plus any accrued vacation time. Your participation in all
employee benefit plans will terminate in accordance with the terms of those
plans, with the exception of your group health plan, which you will have the
option to continue through COBRA at your sole expense, if and as applicable.
Information about COBRA eligibility, enrollment, and related costs will be sent
to your home under separate cover. You will receive the payments and benefits
referenced in this Section 2 whether or not you sign this Agreement. You hereby
acknowledge and agree that with the payment provided for by this Section 2, the
Company will have paid you all money, wages, penalties, other compensation and
benefits due to you through the Separation Date.

 

3. Consideration. As consideration for signing and returning a copy of this
Agreement, and provided that you comply with all of your obligations under this
Agreement and do not revoke this Agreement pursuant to Section 7(e), the Company
will provide you with the following consideration:

 

a.The Company agrees to provide the general release as set forth in Section 6(a)
herein.

 



 

 

 

b.The Company shall waive any right, if any, to repayment of the retention bonus
previously paid to you pursuant to the terms and conditions of that certain
Retention Bonus Agreement and Amendment, dated as of July 23, 2020, by and
between you and the Company (the “Retention Agreement”).

 

c.You understand and agree that the Company is not obligated to provide you with
the consideration provided in Sections 3(a) and 3(b) above and that nothing else
shall be provided to you in return for entering into this Agreement. You
understand and agree that you would not receive the monies and/or benefits
specified in this Section 3, except for your execution of this Agreement and the
fulfillment of the promises contained herein.

 

4. Company Information and Property. You acknowledge that you have returned to
the Company all Company information and property (in all forms, including
electronically stored information or printed materials) including but not
limited to the following: company mobile phone; lists, reports, data, plans,
projects, files, memoranda, records and software; credit cards; cardkey passes;
door and file keys; safe combinations; computer access codes; disks and
instructional manuals; and other physical materials or other property which you
received, prepared or helped to prepare in connection with your employment with
the Company. You represent and agree that you have not retained and will not
retain any copies, duplicates, reproductions, or excerpts thereof.
Notwithstanding the foregoing, the Company has agreed to permit you to retain
the Company’s laptop computer.

 

5. Effective Date. This Agreement is effective as of the eighth day following
the date hereof (the “Effective Date”) provided that you have not exercised your
right to revoke this Agreement as set forth in Section 7(e).

 

6. General Release of Claims.

 

a.Except as set forth herein, in consideration of the covenants undertaken
herein, and to the fullest extent permitted by law, you and the Company, on
behalf of themselves and their respective present and former parents,
subsidiaries, affiliates, officers, directors, shareholders, managers, members,
successors, and assigns (collectively, “Releasors”) hereby irrevocably and
unconditionally release, acquit and forever discharge each other and their
respective present and former, direct and indirect, parents, subsidiaries,
officers, directors, employees, agents, representatives, permitted successors,
and permitted assigns (collectively, “Releasees”), with respect to and from, any
and all claims, demands, rights, liens, agreements, contracts, covenants,
actions, suits, causes of action, obligations, debts, costs, expenses,
attorneys’ fees, damages, judgments, orders and liabilities of whatever kind or
nature in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which any of such Releasors
now own or hold, or have at any time heretofore owned or held, or may in the
future hold against said Releasees, or any of them, arising out of, grounded
upon, or in any way connected with your employment with the Company, your
separation from that employment, or any other transactions, occurrences, acts or
omissions by or on the part of the Releasees, or any of them, committed or
omitted as of the date you execute this Agreement (“Claim” or “Claims”).

 



Page 2 of 8

 

 

b.Your release of any such Claim or Claims includes, but is not limited to,
those arising under Title VII of the Civil Rights Act of 1964 (Title VII), the
Americans with Disabilities Act (ADA), the Family and Medical Leave Act (FMLA)
(regarding existing but not prospective claims), the Fair Labor Standards Act
(FLSA), the Equal Pay Act, the Employee Retirement Income Security Act (ERISA)
(regarding unvested benefits), the Civil Rights Act of 1991, Section 1981 of
U.S.C. Title 42, the Fair Credit Reporting Act (FCRA), the Worker Adjustment and
Retraining Notification (WARN) Act, the National Labor Relations Act (NLRA), the
Age Discrimination in Employment Act (ADEA),the Uniform Services Employment and
Reemployment Rights Act (USERRA), the Genetic Information Nondiscrimination Act
(GINA), the Immigration Reform and Control Act (IRCA), the Massachusetts Fair
Employment Practices Law (MFEPL), the Massachusetts Civil Rights Act (MCRA), the
Massachusetts Equal Rights Act (MERA), the Minimum Fair Wage Act, the
Massachusetts Plant Closing Law, the Massachusetts Wage Act, the Massachusetts
Equal Pay Act, the Massachusetts Parental Leave Act (MPLA), the Massachusetts
Sexual Harassment Statute, all including any amendments and their respective
implementing regulations; breach of contract, breach of quasi contract and/or
breach of implied contract; breach of the covenant of good faith and fair
dealing; any claim for employment discrimination or harassment, whether on the
basis of race, age, sex, national origin, religion, sexual orientation, marital
status, veterans status, disability, or any other basis protected by law; any
claim for failure to prevent discrimination or harassment; retaliation of any
kind; any claims arising in tort, including, but not limited to, wrongful
termination, tortious interference with contract or prospective business
advantage, slander, defamation, invasion of privacy, and emotional distress; and
any claim based on any other foreign, federal, state or local constitution,
statute, ordinance, regulation, or common law arising out of or in any way
connected with any transaction, occurrence, act or omission occurring on or
prior to the date you sign this Agreement. You specifically represent, warrant
and confirm that you have not filed, nor has anyone filed on your behalf, any
claims, complaints, or actions of any kind against any of the Releasees in any
court of law or arbitration service. You represent that you are unaware of any
workers’ compensation claims brought on your behalf or any facts on which such a
claim could be brought.

 



Page 3 of 8

 

 

7. Release of ADEA Claims. The general release contained herein specifically
includes a waiver and release of all claims that you have or may have under the
Age Discrimination in Employment Act, as amended, 29 U.S.C. Sections 621 et seq.
(“ADEA”), based on your employment with the Company, the separation of such
employment or any transaction, occurrence, act or omission occurring on or
before the date on which you execute this Agreement. The following terms and
conditions apply to and are part of the waiver and release of ADEA claims under
this Agreement:

 

a.By signing this Agreement, you acknowledge and agree that the releases
contained herein, including the ADEA release, do not cover rights or claims that
may arise after the date on which you sign this Agreement.

 

b.You are advised to consult an attorney before signing this Agreement.

 

c.You have twenty-one (21) calendar days from the date you are presented with
this Agreement to consider whether or not to sign it. In the event that you
decide to execute this Agreement in fewer than 21 days, you do so with the
express understanding that you have been given and declined the opportunity to
consider this Agreement for a full 21days. You further agree with the Company
that changes to this Agreement, whether material or immaterial, do not restart
the running of the 21-day consideration period.

 

d.You are knowingly and voluntarily waiving and releasing your rights, including
your rights under the ADEA, only in exchange for consideration (something of
value) in addition to anything of value to which you are otherwise already
entitled.

 

e.If you sign this Agreement, you will have the right to revoke this Agreement
within seven (7) calendar days of signing this Agreement and that this Agreement
shall not become effective or enforceable until after this revocation period has
expired. Any revocation within this period must be submitted, in writing via
email, and delivered to: Blake Baron of Mitchell Silberberg & Knupp LLP, at
BJB@MSK.com, and state, “I hereby revoke my acceptance of our Separation
Agreement.”

 

8. Limitation on Releases.

 

a.The releases set forth in this Agreement do not include the release of: (i)
any claims for unemployment or disability compensation to which you may be
entitled under the law; (ii) your rights to continuation coverage under the
Company’s group health plan which, if applicable, will be offered in accordance
with the provisions of COBRA or other applicable law; (iii) rights to coverage
under any applicable Company insurance policy; (iv) any rights to vested
benefits, such as pension or retirement benefits; and (v) any claims or rights
which you are prohibited by law from releasing.

 



Page 4 of 8

 

 

b.Notwithstanding any other provision in this Agreement, this Agreement does not
prevent you from filing a charge or complaint with, providing information to, or
from participating in any investigation or proceeding conducted by, the United
States Equal Employment Opportunity Commission, the Occupational Safety and
Health Administration, the Securities and Exchange Commission, the National
Labor Relations Board or any other federal, state or local governmental agency
or commission, although by signing this Agreement, you are fully waiving your
right to obtain (as a result of any such charge or complaint) all types of
monetary recovery that otherwise could be recoverable in any legal action
brought by you against the Releasees, or any of them. Nothing in this Agreement
prohibits you from discussing your wages or working conditions.

 

9. Equity Award Cancellation. In exchange for the consideration set forth in
Section 3 hereof, you also hereby forfeit and surrender any stock awards you may
hold for cancellation, and the Company hereby accepts such forfeiture, surrender
and cancellation, effective as of the Effective Date. The Parties acknowledge
and agree that the award agreements and the stock awards, and any and all rights
of you and any and all liabilities and obligations of the Company to you
thereunder, are hereby terminated in all respects and that you shall have no
further rights to exercise any stock options or to stock in the Company pursuant
to any award agreement. Any attempt to exercise any stock options or acquire any
stock under such stock awards on or after the Effective Date shall be null and
void.

 

10. Confidentiality. You agree that, except with the Company’s express written
permission, you shall keep confidential any and all information concerning the
terms and existence of this Agreement, and will not hereafter disclose any
information concerning the terms or existence of this Agreement, to anyone,
including, but not limited to, any past, present or prospective employee or
applicant for employment of the Company or any of the Releasees identified
above, except to your immediate family, legal counsel and/or accountants, and/or
as may be required by order of any Court or tribunal, and/or otherwise as
required by law. You further acknowledge that during the time you rendered
services to the Company, you may have learned, obtained, acquired or become
aware of confidential, proprietary, business, employment and/or personal
information or materials concerning the Company, its agents, clients, employees
and/or representatives, including, but not limited to, business plans, design
specifications and materials, creative and marketing strategies, employment
data, finances, equipment, technology, processes and methods of operation. You
represent that you have kept all such materials and/or information confidential
and will continue to do so, and that you will not use such materials and/or
information without the prior written consent of the Company. This Section does
not limit Employee’s rights that are set forth in Section 8(b).

 

11. Non-Disparagement. You agree to refrain from making any statements or taking
any action, directly or indirectly, that harms the business interests,
reputation, or goodwill of the Company or any of the Releasees. This Section
does not limit Employee’s rights that are set forth in Section 8(b).

 



Page 5 of 8

 

 

12. No Implied Admission; Admissibility. The Parties do not intend anything
contained in this Agreement to be construed as an admission of any liability,
wrongdoing or negligence. Notwithstanding the foregoing, this Agreement may be
introduced into a proceeding solely for the purpose of enforcing this Agreement.

 

13. Assignment. You warrant and represent that you have not assigned or
transferred any part of any interest in any Claims released under this Agreement
and that there are no liens against any of the money to be paid under this
Agreement. You agree to indemnify, defend, and hold harmless each and all of the
Releasees from and against any claims arising out of, related to or connected
with any such prior assignment or transfer, or any such purported assignment or
transfer, of any Claims or other matters released herein (including without
limitation related attorneys’ fees, the costs of expert consultants and
witnesses, and other costs of defense of the same).

  

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon you and your heirs, executors, administrators, successors, and
assigns. This Agreement shall inure to the benefit of the Company and the other
Released Parties and be binding upon the Company and its successors and assigns.

 

15. Governing Law. This Agreement shall be governed by and construed under and
in accordance with the laws of the Commonwealth of Massachusetts. The language
of all parts of this Agreement shall, in all cases, be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
Parties on the ground that such party drafted or caused to be drafted this
Agreement or any part thereof.

 

16. Amendment. This Agreement and General Release may not be modified, altered
or changed except in a writing signed by you and an authorized representative of
the Company wherein specific reference is made to this Agreement.

 

17. Headings. The use of headings in this Agreement is only for ease and
reference and the headings do not have any effect and are not to be considered
part or terms of this Agreement.

 

18. Severability. Should any part, term or provision of this Agreement, with the
exception of the Releases embodied in Sections 6 and 7 that are the essence of
this Agreement, be declared or determined by any court or other tribunal of
appropriate jurisdiction to be invalid or unenforceable, any such invalid or
unenforceable part, term or provision shall be deemed stricken and severed from
this Agreement and any and all of the other terms of the Agreement shall remain
in full force and effect to the fullest extent permitted by law. Should any of
the releases embodied in Sections 6 and 7 be deemed invalid or unenforceable,
the Parties shall have the right to declare this Agreement null and void and any
consideration received under this Agreement shall be returned to the Company.

 



Page 6 of 8

 

 

19. Effect of Waiver or Breach. No waiver of any breach of any term or provision
of this Agreement shall be construed to be, or shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

 

20. Preexisting Agreements Between the Parties; Milestone Bonus. The Amended and
Restated Offer Letter Agreement, dated as of September 19, 2019, by and between
you and the Company, except for Sections 6, 8 and 11 thereof, and the Retention
Agreement, except for Sections 2, 4 and 5 thereof, are hereby terminated and
shall no longer have force or effect. The Non-disclosure and Non-competition
Agreement between you and the Company (“NDNCA”) shall remain in force and
effect. To the extent that there is any conflict between any of the terms of
this Agreement and the terms of the NDNCA, the terms of this Agreement shall
prevail. Notwithstanding anything to the contrary contained herein, you will be
entitled to the Milestone Bonus (as defined in the Retention Agreement), to the
extent it is earned and payable pursuant to the Retention Agreement.

 

21. Entire Agreement. This Agreement sets forth the entire agreement between the
Parties hereto, and fully supersedes any and all prior agreements or
understandings between the Parties hereto pertaining to the subject matter
hereof, except as set forth in Section 20 hereof. This Agreement may be executed
and delivered in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Facsimile or
the electronic transmission of a signature on this document shall be deemed an
original.

 

BY SIGNING THIS AGREEMENT, YOU ACKNOWLEDGE AND AGREE THAT:

 

●You understand that you have a right to have this Agreement reviewed by an
attorney of your choice, and that you have availed yourself of that right to the
full extent which you have desired before signing this Agreement.

 

●You have carefully read and fully understand all of the provisions of this
Agreement, and you are voluntarily entering into this Agreement, and that you do
not and have not relied in any way on any representations or statements of any
of the Releasees.

 

●You understand that this Agreement includes a release of all known and unknown
claims.

 



Page 7 of 8

 

 

By:  /s/ Scott Schorer   /s/ Joseph Virgilio     Employee Signature     GI
Dynamics, Inc.         By: Joseph Virgilio             Date: 6 Nov 2020   Date:
12 Nov 2020  

 

 

Page 8 of 8

 

